Case: 19-60898     Document: 00516225429         Page: 1     Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       March 4, 2022
                                  No. 19-60898                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Alma Sofia Centeno-Santiago,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A098 487 880


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Alma Sofia Centeno-Santiago unsuccessfully sought to reopen her
   removal proceeding.     The Board of Immigration Appeals rejected her
   argument that the notice to appear needed to state the time and place of the
   hearing, concluding it was sufficient that a subsequent notice of hearing did


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60898      Document: 00516225429          Page: 2   Date Filed: 03/04/2022




                                    No. 19-60898


   include that information. We VACATE the BIA decision and REMAND for
   reconsideration in light of Rodriguez v. Garland, 15 F.4th 351 (5th Cir. 2021).




                                         2